Citation Nr: 1113402	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  94-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.
 
2.  Entitlement to service connection for posttraumatic stress disorder to include as secondary to service-connected venereal herpes.

3.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder to include bipolar disorder.

4.  Entitlement to a rating higher than 10 percent for residuals of a fracture of the left distal radius.

5.  Entitlement to a rating higher than 10 percent for venereal herpes.

6.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability.

REPRESENTATION

Veteran represented by:  Joseph R. Moore, Attorney at Law

WITNESS AT HEARINGS ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had honorable active duty service from February 1979 to June 1987.  He also had a period of active duty service from June 1987 to July 1988 for which he was given an "other than honorable" discharge, and consequently benefits are not payable for diseases or injuries arising from this period.  38 C.F.R. § 3.12.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California in January 1993, in July 1994, in December 1996, and in July 2001.

In August 2004, the Board denied service connection for a personality disorder and reopened the claim of service connection for a right shoulder disability, and remanded the case to the RO for additional development of the right shoulder claim as well as the other claims remaining on appeal.

The Veteran was scheduled for a hearing before a Veterans Law Judge in January 2004, but he did not appear.  He sent documentation as to his failure to appear, but he did not indicate that he wished to reschedule the hearing.  In a letter, dated in March 2007, the RO requested whether he desired another hearing, but he did not respond.  




In a decision in January 2009, the Board denied the claims of service connection for a right shoulder disability and posttraumatic stress disorder, of higher ratings for residuals of a left distal radius fracture and venereal herpes, and of an earlier effective date for the grant of a 10 percent rating for the residuals of a left distal radius fracture.  The Board also remanded the case to the RO as to the issue of service connection for a psychiatric disorder other than posttraumatic stress disorder to include bipolar disorder.  

The Veteran appealed the Board's decision in part, as to the denials of service connection and higher ratings, to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2009, the Court granted a Joint Motion for Partial Remand of the parties, the Secretary of VA and the Veteran, who was then represented by counsel, and vacated the Board's decision and remanded the case to the Board for readjudication consistent with the Joint Motion.

In February 2011, the Veteran's attorney submitted additional evidence in the form of a private medical report and command histories of a ship upon which the Veteran had served.  This evidence was accompanied by a waiver of initial consideration by the RO, in accordance with 38 C.F.R. § 20.1304.  

The issues of service connection for posttraumatic stress disorder and for a psychiatric disorder other than posttraumatic stress disorder, the issues of a higher rating for residuals of a left distal radius fracture and for venereal herpes, and the issue of a total disability rating for compensation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing his appeal on the issue regarding entitlement to service connection for a right shoulder disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal regarding the issue of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.

The Board received a written statement, dated in February 2011, from the Veteran indicating his desire to withdraw his pending appeal on the issue of entitlement to service connection for a right shoulder disability.  

Accordingly, the Board does not have appellate jurisdiction to review the appeal as to that issue and the issue is dismissed.



ORDER

The appeal on the claim of entitlement to service connection for a right shoulder disability is dismissed.







REMAND

Posttraumatic Stress Disorder

The parties agreed in the Joint Motion for Partial Remand that additional attempts to obtain relevant records potentially corroborating the alleged stressor event were necessary, and that the Veteran should be notified to provide any further information if the search was negative.  It appears that service department records were requested only for a date in June 1980, whereas it is not shown that the Veteran specified such a date, and it appears that records should instead have been requested to cover an earlier period in 1980 during which he served on the USS Anchorage.    

The Veteran's claimed stressors involve his experiences aboard the USS Anchorage in 1980, while the ship was sailing in the Indian Ocean during the Iran Crisis.  He alleged that he saw dead and decomposing bodies pulled from the ocean.  He also alleged that he feared a biochemical attack, that he feared for his life due to a threat of imminent attack, and that his overall service in a "war" zone was stressful.  He indicated in a stressor statement that he performed readiness drills involving the wearing of gas masks and being stationed near the gun mount.  

The Veteran's attorney has furnished a brief command history of the USS Anchorage in 1980, which notes that during the first half of the year the ship was deployed to the Western Pacific, and that the ship entered the Indian Ocean and proceeded on what appears to be a goodwill mission to the Republic of Djibouti, on the northeast coast of Africa, for the purpose of delivering a gift of a small vessel to the government.  Afterwards, the ship sailed to Diego Garcia, in the middle of the Indian Ocean, and then to the Philippines by way of Malaysia.  Although it was noted that the ship received the Navy Expeditionary Medal for its deployment into the Indian Ocean (the Veteran's service personnel records indicate that he was awarded this medal for service during the period of February 23 to March 19, 1980), there was no mention of the ship sailing in waters anywhere near Iran or whether the ship was under any threat of attack while in the Indian Ocean.  

Other research into the deployments and history of the USS Anchorage indicates that the ship's deployment into the Indian Ocean in 1980 was limited to the months of February and March of 1980.  

A Psychiatric Disorder Other Than Posttraumatic Stress Disorder

In January 2009, the Board remanded the case to the RO in order to afford the Veteran a psychiatric examination to determine whether there was any psychiatric disorder other than posttraumatic stress disorder that was related to his period of honorable service from February 1979 to June 1987.  The Veteran underwent a VA examination in March 2009, at which time he was diagnosed with major depressive disorder, panic disorder without agoraphobia, psychosis not otherwise specified, and cocaine and alcohol dependence in full remission.  In an addendum opinion in September 2010, the VA examiner expressed the opinion that the current psychiatric diagnoses were not likely related to the Veteran's military service.  

In February 2011, the Veteran's attorney submitted a report of an examination by a private psychiatrist, which included diagnoses of posttraumatic stress disorder and polysubstance dependence in sustained remission.  A decision on this claim is deferred until the claim of service connection for posttraumatic stress disorder is finally adjudicated. 

Residuals of a Left Distal Radius Fracture

The parties agreed in the Joint Motion for Partial Remand that consideration of referral for an extraschedular evaluation was necessary, particularly in light of a May 2000 VA examination report that noted that the Veteran reported that he had not worked for the past three years after stopping work as a trucker due to left wrist problems.  Moreover, it was noted that consideration should be given to the application, if appropriate, of 38 C.F.R. § 4.71a, Diagnostic Code 5213, for impairment of supination and pronation of the forearm.  



As the Veteran last underwent a VA examination for the left wrist fracture many years ago in August 2006, it is felt that another examination to determine the current severity of his residuals is warranted, which would also address the issues raised by the Joint Motion.  

Venereal Herpes

The parties agreed in the Joint Motion for Partial Remand that a March 2008 VA examination report was inadequate in furnishing sufficient findings to allow for a fully informed decision regarding the Veteran's claim for a rating higher than 10 percent.  The examiner in his comments appeared to disagree with the rating criteria for a 30 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Further, the examiner evidently did not solicit information as to the Veteran's treatment history for herpes, particularly within the past year.  Thus, this case should be returned to the RO to ensure that the duty to assist has been satisfied.  

A Total Disability Compensation Rating

The claim for a total disability rating for compensation based on individual unemployability was raised by the Veteran's attorney in a February 2011 statement.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total disability rating for compensation based on individual unemployability (either stated or implied by a fair reading of the claim or of the evidence of record) is not a separate claim for benefits, but part of the claim for increase.








Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance pertaining to the claim for a total disability rating for compensation based on individual unemployability.

2.  Obtain from the appropriate Federal custodian, including if appropriate the Naval Historical Center, the Joint Services Records Research Center (JSRRC), the Naval History and Heritage Command (NHHC), and the National Archives and Records Administration (NARA), the general ship history, command history, and deck logs, for the USS Anchorage, LSD-36, for the months of February 1980 and March 1980, for the purpose of corroborating the Veteran's alleged stressors while aboard the ship, namely, proximity to the coast of Iran in the North Arabian Sea, threat of attack (biochemical or otherwise), and the recovery of bodies from the water. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).  The non-existence or unavailability of any records must be documented for each Federal custodian contacted. 

3.  Afford the Veteran a VA orthopedic examination to determine the current level of impairment due to the service-connected residuals of a left distal radius fracture.  





The examiner is asked to describe:  any limitation of motion of the left wrist, including ankylosis; limitation of motion of the left forearm, including supination and pronation; any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement of the left wrist and left forearm; and the extent of any occupational impairment attributable solely to the residuals of a left distal radius fracture.  

The Veteran's file should be made available to the examiner for review. 

4.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf any private records for treatment of venereal herpes since June 2006.

5.  Obtain VA records since June 2006. 

6.  Afford the Veteran a VA examination to evaluate venereal herpes.  

The VA examiner should:

a).  Ask the Veteran when he had the last active phase of herpes; 

b).  Describe, if applicable, the percent of the entire body or the percent of the exposed areas are affected by herpes; and,  





c).  Whether systemic therapy such as corticosteroids or other immunosuppressive drugs have been required, and, if so, the frequency of systemic therapy since June 2006. 

The Veteran's file should be made available to the examiner for review.

7.  After the development has been completed, adjudicate the claims, including the claim for a total disability rating for compensation based on individual unemployability.  On the claim for increase for the left wrist, consider an extraschedualr rating under 38 C.F.R. § 3.321(b)(1).  On the claim for a total disability rating for compensation based on individual unemployability, consider an extraschedular rating under 38 C.F.R. § 4.16(b), if the minimum percentage requirements of 38 C.F.R. § 4.16(a) are not met.  

If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


